DETAILED ACTION
This is the first office action on the merits in this application. The claims of December 29, 2019, are pending. Claims 1-10 are under consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-start thread must be shown or the feature(s) canceled from the claim(s) – examiner is of the position that the thread 22 shown in the instant application is not a multi-start thread. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
At claim 2, it is unclear how a multi-start thread can have the same pitch as the bone thread, as claimed, if the bone thread is a single start thread (as demonstrated in the figures). Clarification is required. 
Claim 4 refers to “the threads” and “the fixing hole” which limitation lacks antecedent basis in the claims. Clarification is required. 
Claim 6 says that the metal screws “are full bone threads”. Examiner presumes this to be intended to say that the screws ”have full bone threads”. Clarification is required. Additionally, it is not particularly clear what makes a bone threads a ”full” bone thread – clarification to that point is also requested.  
Claim 6 is considered indefinite in that it is unclear what the metes and bounds of the claim are. The claim reads that the bone plate includes “non-absorbable such as …” (followed by a list of options). It is unclear if the list is intended to be extensive or not. Examiner believes the list to be only examples, and that other non-absorbable materials read on what is presently claimed. 
Claims 7-9 teach “parts by weight” and “parts of” particular materials. Examiner is unclear of how these ranges are determined and requests clarification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (US 2007/0162018 A1).
Regarding claim 1, Jensen teaches a nonmetal implant screw locking structure as at fig. 6 characterized by comprising a nonmetal implant (plate 140; formed of e.g. bioresorbable polymers [0074]) and metal screws (screw 110 is a tapping device; formed of metal [0037]. 
Regarding claims 2 and 3, fixing holes 144 are arranged in the nonmetal implant 140; bone threads 134 are arranged in the front of the metal screw 110, sharp threads 118 are arranged at the tail of the metal screw 110, and the pitch of the sharp threads 118 is the same as that of the bone threads 134 [0051]; the sharp threads 118 are multi-start screw thread lines (considered to be such in that the threads start multiple times at each of the flutes 120); the sharp threads 118 at the tail of the metal screws 110 are 
Examiner notes that once a single alternative is met, none of the alternatives need be considered for the claim to be met. 
Regarding claims 4 and 5, as best understood, threads 118 of the bone screw are greater in diameter than the fixing hole 144 (inherently since the threads tap the hole). 
Regarding claim 6, as best understood, the metal screw 110 includes bone threads; and the plate is taught being formed of various materials including both resorbable and non-resorbable polymers [0074]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Huebner (US 2005/0234458 A1).
Regarding claim 7, the limitations of claim 1 are taught by Jensen, but Jensen does not specify each of the claimed materials, though Jensen has clearly specified use of polymers of various exemplary types. 
. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Huebner and Reed (US 5,868,749).
Regarding claim 8, as best understood, the combination of Jensen and Huebner suggests the limitations of claim 7, but does not teach use of artificial bone powder, though use of any biocompatible material is contemplated. 
Reed teaches formation of bone plates using bone powder. (col. 11, lines 13-16)
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Jensen plate to include bone powder as a matter of selection of known materials used in bone plates in order to form the device with desired structural characteristics. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Huebner and Weinzweig (US 2017/0143392 A1).
Regarding claim 9, as best understood, the combination of Jensen and Huebner suggests the limitations of claim 7, but does not teach use of microcapsules. 
Weinzweig teaches the bone plate including microcapsules [0064].
. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799